MEMORANDUM **
The court has received and reviewed the parties’ responses to the court’s December 1, 2006 order.
The questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); see also El Rescate legal Services, Inc. v. EOIR, 959 F.2d 742, 752 (9th Cir.1992). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.